Citation Nr: 0336846	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-21 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  He died in July 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


REMAND

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD) (70 percent) 
and a fracture of the mandible (zero percent).  The cause of 
the veteran's death was listed in his death certificate as 
complications of chronic hypertension, severe aortic 
stenosis, and hypothyroidism, and an amendment to his death 
certificate indicates that PTSD was another significant 
condition "contributing to death but not resulting in the 
underlying cause."  

It is unclear from this death certificate whether the 
veteran's PTSD was a sufficiently causal factor to be 
considered a contributory cause of death under 38 C.F.R. 
§ 3.312(c) (2003).  Under this section, a contributory cause 
of death must have contributed "substantially and 
materially" to cause death and not merely have "casually 
shared in producing death."  Id.  It is most appropriate 
that this matter be further addressed through a medical 
opinion based on a comprehensive claims file review.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should notify the 
appellant of the provisions of the 
Veterans Claims Assistance Act (VCAA), 
inform her of her right to submit new 
evidence, describe the type of evidence 
needed to substantiate her claim, and 
provide a discussion of the relative 
duties of VA and the appellant in 
obtaining relevant evidence.  

2.  The RO should then forward the 
veteran's claims file to an appropriate 
physician.  The physician should provide 
an opinion, based on a comprehensive 
claims file review, as to whether it is 
at least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's service-connected PTSD 
contributed substantially and materially 
to cause his death.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
determination of this claim remains 
unfavorable to the appellant, the RO 
should furnish her with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford her a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




